The present application is being examined under the First Inventor to File Provisions of the AIA 
OFFICE ACTION
Specification
1.	The specification is objected to because of a minor informality:
Replace paragraph above BACKGROUND with the following paragraph:
-- 	This application is a Continuation-in-Part of United States Application Serial No. 16/865,574, filed May 4, 2020, now U.S. Patent No. 11,411,010 issued August 9, 2022, which claims the benefit of Korean Patent Application No. 10-2019-0114364, filed on September 17, 2019, in the Korean Intellectual Property Office, the disclosure of which is incorporated herein in its entirety by reference. 		--
Claim Rejections - 35 U.S.C. §102
Note:	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102(a)(1) that form the
basis for the rejections under this section made in this Office action:
102(a)(1) Conditions for patentability. NOVELTY; PRIOR ART:
A person shall be entitled to a patent unless the claimed invention was patented, described in a:
• Printed publication;  • Public use;  • On sale; or  • Otherwise available to the public before the effective filing date of the claimed invention.
*  Exception 102(b)(1)(A): To overcome this rejection under 35U.S.C. §102(a)(1) by showing, under 37CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore not prior art under 35U.S.C. §102(a)(1);
** Exception 102(b)(1)(B): By providing evidence of a prior public disclosure via an affidavit or declaration under 37CFR 1.130(b).  Applicant is reminded that failure to fully reply to this requirement for information will result in a holding of abandonment.
3.	Claims 1-3, 5, and 9-10 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by U.S. Patent No. 11,183,500 to Song et al (hereinafter Song). 
In re claim 1, since Song discloses a semiconductor memory device comprising:
- a plurality of bit line structures comprising bit lines BL extending in parallel in a first lateral direction on a substrate [Fig. 1]; and
- a plurality of buried contacts BC and a plurality of landing pads LP, the plurality of buried contacts filling lower portions of spaces between the plurality of bit line structures on the substrate, the plurality of landing pads filling upper portions of the spaces between the plurality of bit line structures BL and extending on the plurality of bit line structures [col. 4].
Song inherently teaches or suggests the plurality of landing pads LP having a hexagonal array structure (i.e., structure formed from six or more adjacent pads LP) and central points of respective top surfaces of first, second and third landing pads LP, which are adjacent to each other from among the plurality of landing pads, are connected by a scalene triangle (i.e., formed by 3 adjacent pads LP, Fig. 1)

    PNG
    media_image1.png
    131
    208
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    374
    347
    media_image2.png
    Greyscale
 	
    PNG
    media_image3.png
    290
    514
    media_image3.png
    Greyscale
	
    PNG
    media_image4.png
    210
    273
    media_image4.png
    Greyscale
 
Applicant (Figs.1,2A) VS. Song (US Pat. 11,183,500)Fig.1 & Yoon (US Pat. 10,373,961)Fig.9B 
In re claim 2, Song discloses plurality of landing pads LP arranged in a line in second lateral direction perpendicular to the first lateral direction and arranged in zigzag in the first lateral direction [col. 4].
In re claim 3, Song discloses the first and the second landing pads LP arranged in a second lateral direction perpendicular to the first lateral direction [Fig. 1], wherein a first interior angle between two sides connecting the central point of the top surface of the first landing pad LP with the central point of the top surface of the second landing pad inherently[,] and the central point of the top surface of the third landing pad LP is different from a second interior angle between two sides connecting the central point of the top surface of the second landing pad with the central point of the top surface of the first landing pad and the central point of the top surface of the third landing pad [col. 4].
In re claim 5, Song discloses:
. the central point of the top surface of the third landing pad LP located apart from a central extension line in a second lateral direction perpendicular to the first lateral direction [Fig. 1], and
. the central extension line extending in the first lateral direction from a center of a side connecting the central points of the respective top surfaces of the first and the second landing pads LP [col. 4].
In re claim 9, Song discloses a top surface of each of the plurality of landing pads LP having a disc shape [Fig. 1 & col. 4].
In re claim 10, Song discloses a plurality of storage nodes SN on the plurality of landing pads LD [Fig. 1], wherein the plurality of storage nodes have a hexagonal array structure (i.e., structure formed from six or more adjacent pads LP), and central points of respective top surfaces of a first storage node, a second storage node, and a third storage node, which are adjacent to each other from among the plurality of storage nodes, are connected by an equilateral triangle (i.e., formed by 3 adjacent pads LP, in Fig. 1).
Claim Rejections - 35 U.S.C. §103
4.	The following is a quotation of 35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
103(a) Conditions for patentability. NON-OBVIOUS SUBJECT MATTER:
* A patent for a claimed invention may not be obtained, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
5.	Claims 4 and 6-8 are rejected under 35 U.S.C. §103(a) as being unpatentable over Song et al (U.S. Patent No. 11,183,500).
In re claim 4, Song is silent about the first interior angle being greater than 60°, and the second interior angle being less than 60° [Fig. 1].
It would have been obvious to a person having skills in the art to have modified the interior angles of Song by utilizing the claimed “first interior angle being greater than 60°, and second interior angle being less than 60°.” Since these are merely interior angles that may be desired for a given application, it has been held that modifying the pads’ angle of a semiconductor memory device art involves routing skill in the art.  See MPEP 2144.04 and In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 6, Song does not suggest a distance between the central points of the respective top surfaces of the first landing pad and the second landing pad is 3F, and the central point of the top surface of the third landing pad is located apart from the central extension line in the second lateral direction by a distance of between 0 and 1.5F, 
It would have been obvious to a person having skills in the art to have modified the pads’ locations/distance of Song by utilizing the claimed “distance between the central points of respective top surfaces of the first landing pad and the second landing pad is 3F, and the central point of the top surface of the third landing pad is located apart from the central extension line in the second lateral direction by a distance of between 0 and 1.5F.” Since these are merely pads locations that may be desired for a given application, it has been held that modifying the pads of a semiconductor memory art involves routing skill in the art.  See MPEP 2144.04 and In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 7, Song is silent about the central point of the top surface of the third landing pad located apart from the central extension line by a distance of 2 to 12 nm in the second lateral direction.
It would have been obvious to a person having skills in the art to have modified the landing pad’s location/distance of Song by utilizing the claimed “central point of the top surface of the third landing pad located apart from the central extension line by a distance of 2 to 12 nm in the second lateral direction.” Since this is merely a landing pad’s location/distance that may be desired for a given application, it has been held that modifying the pads of a semiconductor memory device art involves routing skill in the art.  See MPEP 2144.04 and In re Rose, 105 USPQ 237 (CCPA 1955).
In re claim 8, Song does not suggest a distance between the central points of the top surfaces of the first landing pad and the third landing pad is less than 3F, and a distance between the central points of the respective top surfaces of the second landing pad and the third landing pad is greater than 3F. 
It would have been obvious to a person having skills in the art to have modified the pads’ locations/distance of Song by utilizing the claimed “distance between the central points of the respective top surfaces of the first landing pad and the third landing pad is less than 3F, and a distance between the central points of the respective top surfaces of the second landing pad and the third landing pad is greater than 3F.” Since these are merely pads’ locations/distance that may be desired for a given application, it has been held that modifying the pads of a semiconductor memory art involves routing skill in the art.  See MPEP 2144.04 and In re Rose, 105 USPQ 237 (CCPA 1955).
Allowable Subject Matter
6.	Claims 11-20 are allowed.
Contact Information
7.	To inquire about this communication contact Examiner Calvin Lee at (571) 272-1896 Mon-Fri 9AM-5PM  If attempt to call the Examiner (calvin.lee1@uspto.gov) by phone is unsuccessful, Examiner’s Supervisor, Kenneth Parker, can be reached at (571) 272-2298.  To ask questions about the status of this application, contact Customer Service at (571) 272-1000. The organization fax number is (571) 273-8300.
Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
December 06, 2022										    /Calvin Lee/

    PNG
    media_image5.png
    7
    666
    media_image5.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815